FILED
                           NOT FOR PUBLICATION
                                                                            NOV 18 2021
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   21-30073

              Plaintiff-Appellee,                D.C. No. 3:13-cr-00299-BR-2

 v.
                                                 MEMORANDUM*
FEDERICO MARTINEZ,

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding

                          Submitted November 10, 2021**
                                 Portland, Oregon

Before: GRABER and CHRISTEN, Circuit Judges, and WU,*** District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable George H. Wu, United States District Judge for the
Central District of California, sitting by designation.
      Federico Martinez appeals the district court’s order denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm the district court’s ruling.

      1. Martinez argues the district court erred by relying exclusively on the

policy statements in U.S.S.G. § 1B1.13 to deny his motion for compassionate

release. The Guidelines’ policy statements “may inform a district court’s

discretion for § 3582(c)(1)(A) motions filed by a defendant, [so long as] they [are

not treated] as binding.” See United States v. Aruda, 993 F.3d 797, 802 (9th Cir.

2021). The district court explained in its reconsideration order that it

considered § 1B1.13 as “advisory rather than mandatory” in denying Martinez’s

motion. Thus, the district court did not apply the wrong legal standard.

      2. Martinez argues the district court abused its discretion by concluding that

he did not present extraordinary and compelling reasons warranting compassionate

release. First, Martinez asserts the district court ignored the government’s

concession that obesity qualifies as an extraordinary and compelling reason. But

the court was not obligated to accept that concession, nor did any concession by

the government equate to a stipulation that Martinez’s motion be granted. Second,

Martinez asserts the district court erred by concluding younger inmates are not at a

sufficiently high risk for contracting COVID-19 even if they are obese. The court


                                           2
acknowledged Martinez’s obesity increased his risk but also recognized that

younger individuals are generally at a lower risk. Both statements are supported by

CDC guidelines. See CENTERS FOR DISEASE CONTROL AND PREVENTION, People

with Certain Medical Conditions,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html. Finally, Martinez asserts the district court disregarded

that the deaths in his family due to COVID-19 established he is predisposed to

“severe COVID-19 illness.” The evidence Martinez submitted did not

conclusively establish a genetic predisposition nor require the court to grant his

motion. All told, the district court’s conclusion that Martinez did not present

extraordinary and compelling circumstances warranting compassionate release was

not illogical or implausible, and it was supported by the record. See United States

v. Robertson, 895 F.3d 1206, 1213 (9th Cir. 2018) (explaining a district court

abuses its discretion only if its decision applies the wrong legal standard or is

illogical, implausible, or without support in the record).

      AFFIRMED.




                                           3